Citation Nr: 1040854	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection for 
PTSD.  


FINDINGS OF FACT

1.  The Veteran's only verified active duty service was with the 
U.S. Army from June 22, 1974 to July 22, 1974.

2.  The claimed stressor occurred during a period of 
incarceration from 1978 to 1979.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice provisions found at 
38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 are applicable to this 
claim.  However, the Board finds that because the claim at issue 
is limited to statutory interpretation, the notice provisions do 
not apply in this case.  Dela Cruz v. Principi, 15 Vet.App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) 
(VA not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Accordingly, the Board finds no 
prejudice toward the Veteran in proceeding with the adjudication 
of his claim. 

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits.  38 C.F.R. § 3.7.

The term Veteran is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).

The term active military, naval, or air service includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to Veterans' benefits. 38 U.S.C.A. § 
501(a)(1).  In cases for VA benefits where the requisite Veteran 
status is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 118 
F.3d 747 (Fed. Cir. 1997).  VA's determination of whether a 
claimant's service meets these threshold requirements is usually 
dependent upon service department records verifying the character 
of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The Veteran contends that he served in the Delaware Army National 
Guard from February 1974 until he joined the United States Army 
in July 1974.  In July 1974, he received an honorable discharge 
from the United States Army for medical reasons, which terminated 
his obligation to both, the Delaware Army National Guard and the 
United States Army.  Despite the discharge, he was ordered back 
to Fort Jackson for National Guard basic training in September 
1974.  Although he returned to Fort Jackson, the Veteran insisted 
that his obligation had been fulfilled by the medical discharge.  
In 1978, the Veteran was again ordered to active duty and 
returned to Fort Carson as a supply clerk.  The Veteran continued 
to argue that his National Guard obligation had been terminated 
by his Army medical discharge.  While at Fort Carson, the 
Veteran's unit was moving to California for desert training.  He 
continued to show his medical discharge papers and refused to go 
to California after which he was charged with "unwillingness to 
perform duties" and incarcerated for eight months, until an 
investigation by the Judge Advocate General's Office determined 
that the Veteran's July 1974 medical discharge had terminated his 
military commitments.  He filed a lawsuit under the Federal Tort 
Claims Act (FTCA) against the Army and settled out of court in 
1983.  The Veteran asserts that while he was incarcerated from 
1978 to 1979, he was beaten and treated poorly and seeks service 
connection for PTSD on the basis of stressors during his period 
of incarceration.

The record includes a June 1983 opinion of the United States 
Court of Appeals for the Third Circuit concerning the lawsuit 
filed by the Veteran.  In the opinion, the Court pointed out that 
the Office of the Judge Advocate General determined that the 
Veteran was not a member of the military after July 22, 1974, and 
held that the injuries the Veteran complains of arose from 
activities occurring when his status was that of a civilian, not 
that of a serviceman in the armed forces.  The Court further held 
that as such, he was ineligible for recovery under the Veterans' 
Benefit Act for any injuries resulting from his improper 
activation into service in 1978 and 1979.

In April 2010, the Veteran testified at a Board hearing that he 
incurred PTSD due to the inhumane treatment he received while he 
was incarcerated in 1978 to 1979.  The Veteran explained that 
after the Army recognized that his military obligation had indeed 
been fulfilled as of July 22, 1974, the Army classified him as a 
civilian as of that date, making him ineligible for compensation 
for the inhumane treatment he received while he was incarcerated.  
He further testified that in a 1983 federal court case against 
the U.S. Department of Defense, the judge ruled that he was a 
civilian as of July 22, 1974.

The Veteran is seeking service connection for a disability which 
he contends was incurred as a result of incarceration from 1978 
to 1979.  While the record includes a DD Form 214 indicating that 
there was a period of active service from July 1978 to August 
1979, the evidence establishes that a higher court, United States 
Court of Appeals for the Third Circuit, has held that the Veteran 
was a civilian during the time of the incarceration between 1978 
and 1979 and thus ineligible for recovery under the Veterans' 
Benefit Act for any injuries resulting from his improper 
activation into service in 1978 and 1979.  The Veteran is not 
eligible for VA compensation benefits without evidence indicating 
that he served on active duty from 1978 to 1979, the period of 
incarceration.  38 C.F.R. § 3.203.  As shown by the evidence of 
record and the Veteran's testimony, the Veteran's only period of 
active duty was from June 22, 1974 to July 22, 1974.  The facts 
are not in dispute in this case and the claim lacks legal merit 
or legal entitlement, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran's 
service does not meet the criteria described above, basic 
eligibility for service connection has not been established.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§  3.303.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




